Appeal from an order of the Supreme Court, Queens County, dated January 18, 1967, dismissed. An order denying a motion for resentence is not appealable (People v. Holmes, 27 A D 2d 843). Further, coram nobis is not a proper remedy to raise the question of an improperly accepted guilty plea where the facts giving rise to such claim appear on the face of the record (see People v. Sadness, 300 N. Y. 69). In any event, if the merits of defendant’s claim were properly before us,, we would hold that his version of the circumstances surrounding the commission of attempted grand larceny in the second degree, to which he offered to plead guilty, did establish his guilt thereof (cf. People v. Serrano, 15 N Y 2d 304). Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.